        Case 1:20-cv-06345-BCM Document 75 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      4/1/2021
ECHO BAY PHARMACEUTICALS, LLC,
           Plaintiff,                            20-CV-6345 (BCM)
      -against-                                  ORDER
TORRENT PHARMA, INC.,
           Defendant.

BARBARA MOSES, United States Magistrate Judge.

      After consultation with the parties, and for the reasons discussed at today's status

conference, it is hereby ORDERED that:

      1. Status Conference. Judge Moses will conduct a status conference on June 29, 2021,
         at 10:00 a.m. At that time the parties shall dial (888) 557-8511 and enter the access
         code 7746387. No later than June 22, 2021, the parties shall submit a joint status
         letter outlining the progress of discovery to date, describing any discovery or
         scheduling disputes that require judicial intervention, and updating the Court on
         settlement efforts, if any.

      2. Written Discovery. Written discovery shall continue. Deposition discovery shall
         await further order of the Court.

Dated: New York, New York
       April 1, 2021
                                          SO ORDERED.



                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge
